COURT OF APPEALS FOR THE
                                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                                         ORDER ON MOTION

Cause number:                      01-12-00586-CV
Style:                              Jennifer Bargainer
                                    v The Nexus Specialist Hospital
Date motion filed*:                 January 16, 2013
Type of motion:                     Motion to Abate
Party filing motion:                Appellee
Document to be filed:

Is appeal accelerated?         No

If motion to extend time:

         Number of previous extensions granted:           Current Due date:



Ordered that motion is:

                    Granted
                     If document is to be filed, document due:
                    Absent extraordinary circumstances, the Court will not grant additional motions to extend time
                    Denied
                    Dismissed (e.g., want of jurisdiction, moot)
                  Other: The case is ordered abated until April 24, 2013, at which time the case will be reinstated without
         further order of the Court. If the parties do not file an agreed motion to dismiss on or before that date, appellee’s
         brief will be due on April 24, 2013.



Judge's signature:     /s/ Terry Jennings
                        Acting individually                               Acting for the Court

Panel consists of      ____________________________________________

Date: November 16, 2012




November 7, 2008 Revision